Case 1:19-cr-00061-LG-RHW Document 25 Filed 08/07/19 Page 1 of 6

 

 

 

 

 

 

 

 

 

[SOUTHERN DISTRICT OF MISSISSIPPI
FILED
P REEMENT
LEA AG AUG 07 2019
ARTHUR JOHNSTON
BY ee DEPUTY
Subject Date
United States v. Dannie Curlee, Jr. July 17, 2019
Criminal No. 1:19cr61-LG-RHW
To: From:
John W. Weber I] Andrea C. Jones
Attorney for Defendant Assistant United States Attorney

Southern District of Mississippi
Criminal Division

Dannie Curlee, Jr., Defendant herein, and John W. Weber III, attorney for Defendant,
have been notified and understand and agree to the items contained herein, as well as in the Plea
Supplement, and that:

1. Count of Conviction. It is understood that, as of the date of this plea agreement,
Defendant and Defendant’s attorney have indicated that Defendant desires to plead guilty to
Count 4 of the indictment.

2. Sentence. Defendant understands that the penalty for the offense charged in
Count 4 of the indictment, charging a violation of Title 18, United States Code, Section 2251 (a)
and (e), is not less than 15 years nor more than 30 years in prison; a term of supervised release of
not less than 5 years up to life; and a fine of up to $250,000 [unless Defendant meets the
requirements of Title 18, United States Code, Section 3553(f), in which case the mandatory
minimum sentence shall not apply]. Defendant further understands that if a term of supervised
release is imposed, that term will be in addition to any prison sentence Defendant receives;
further, if any of the terms of Defendant's supervised release are violated, Defendant can be
returned to prison for the entire term of supervised release, without credit for any time already

served on the term of supervised release prior to Defendant's violation of those conditions. It is
Case 1:19-cr-00061-LG-RHW Document 25 Filed 08/07/19 Page 2 of 6

further understood that the Court may require Defendant to pay restitution in this matter in
accordance with applicable law. Defendant further understands that Defendant is liable to make
restitution for the full amount of the loss determined by the Court, to include relevant conduct,
which amount is not limited to the count of conviction. Defendant further understands that if the
Court orders Defendant to pay restitution, restitution payments cannot be made to the victim
directly but must be made to the Clerk of Court, Southern District of Mississippi. Defendant
understands that an order of forfeiture will be entered by the Court as a part of Defendant's
sentence and that such order is mandatory.

3. Determination of Sentencing Guidelines. It is further understood that the
United States Sentencing Guidelines are advisory only and that Defendant and Defendant's
attorney have discussed the fact that the Court must review the Guidelines in reaching a decision
as to the appropriate sentence in this case, but the Court may impose a sentence other than that
indicated by the Guidelines if the Court finds that another sentence would be more appropriate.
Defendant specifically acknowledges that Defendant is not relying upon anyone's calculation of a
particular Guideline range for the offense to which Defendant is entering this plea, and
recognizes that the Court will make the final determination of the sentence and that Defendant
may be sentenced up to the maximum penalties set forth above.

4, Breach of This Agreement and Further Crimes. It is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further
crimes, then, at its discretion, the U.S. Attorney may treat such conduct as a breach of this plea
agreement and Defendant's breach shall be considered sufficient grounds for the pursuit of any
prosecutions which the U.S. Attorney has not sought as a result of this plea agreement, including
any such prosecutions that might have been dismissed or otherwise barred by the Double

Jeopardy Clause, and any federal criminal violation of which this office has knowledge.
Case 1:19-cr-00061-LG-RHW Document 25 Filed 08/07/19 Page 3 of 6

5: Financial Obligations. It is further understood and specifically agreed to by
Defendant that, at the time of the execution of this document or at the time the plea is entered,
Defendant will then and there pay over the special assessment of $100.00 per count required by
Title 18, United States Code, Section 3013, to the Office of the United States District Court
Clerk; Defendant shall thereafter produce proof of payment to the U.S. Attorney or the U.S.
Probation Office. If the Defendant is adjudged to be indigent, payment of the special assessment
at the time the plea is entered is waived, but Defendant agrees that it may be made payable first
from any funds available to Defendant while Defendant is incarcerated. Defendant understands
and agrees that, pursuant to Title 18, United States Code, Section 3613, whatever monetary
penalties are imposed by the Court will be due and payable immediately and subject to
immediate enforcement by the United States as provided in Section 3613. Furthermore,
Defendant agrees to complete a Department of Justice Financial Statement no later than the day
the guilty plea is entered and provide same to the undersigned AUSA. Defendant also agrees to
provide all of Defendant’s financial information the Probation Office and, if requested, to
participate in a pre-sentencing debtor's examination. If the Court imposes a schedule of
payments, Defendant understands that the schedule of payments is merely a minimum schedule
of payments and not the only method, nor a limitation on the methods, available to the United
States to enforce the judgment. If Defendant is incarcerated, Defendant agrees to participate in
the Bureau of Prisons' Inmate Financial Responsibility Program regardless of whether the Court
specifically directs participation or imposes a schedule of payments. Defendant understands and
agrees that Defendant shall participate in the Treasury Offset Program until any and all monetary
penalties are satisfied and paid in full by Defendant.

6. Transferring and Liquidating Assets. Defendant understands and agrees that

Defendant is prohibited from transferring or liquidating any and all assets held or owned by
Case 1:19-cr-00061-LG-RHW Document 25 Filed 08/07/19 Page 4 of 6

Defendant as of the date this Plea Agreement is signed. Defendant must obtain prior written
approval from the U.S. Attorney’s Financial Litigation Unit prior to the transfer or liquidation of
any and all assets after this Plea Agreement is signed and if Defendant fails to do so the
Defendant understands and agrees that an unapproved transfer or liquidation of any asset shall be
deemed a fraudulent transfer or liquidation.

7. Future Direct Contact With Defendant. Defendant and Defendant's attorney
acknowledge that if forfeiture, restitution, a fine, or special assessment or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant’s case that this will
require regular contact with Defendant during any period of incarceration, probation, and
supervised release. Further, Defendant and Defendant's attorney understand that it is essential
that defense counsel contact the U.S. Attorney’s Financial Litigation Unit immediately after
sentencing in this case to confirm in writing whether defense counsel will continue to represent
Defendant in this case and in matters involving the collection of the financial obligations
imposed by the Court. If the U.S. Attorney does not receive any written acknowledgment from
defense counsel within two weeks from the date of the entry of Judgment in this case, the U.S.
Attorney will presume that defense counsel no longer represents Defendant and the Financial
Litigation Unit will communicate directly with Defendant regarding collection of the financial
obligations imposed by the Court. Defendant and Defendant’s attorney understand and agree that
such direct contact with Defendant shall not be deemed an improper ex parte contact with
Defendant if defense counsel fails to notify the U.S. Attorney of any continued legal
representation within two weeks after the date of entry of the Judgment in this case.

8. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed, and being advised of

Defendant's rights to remain silent, to trial by jury, to subpoena witnesses on Defendant’s own
Case 1:19-cr-00061-LG-RHW Document 25 Filed 08/07/19 Page 5 of 6

behalf, to confront the witnesses against Defendant, and to appeal the conviction and sentence, in
exchange for the U.S. Attorney entering into this plea agreement and accompanying plea
supplement, hereby expressly waives the following rights:

a. the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence was imposed, on the grounds set forth in Title 18, United States
Code, Section 3742, or on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which the
sentence was imposed in any post-conviction proceeding, on any ground whatsoever, including
but not limited to a motion brought under Title 28, United States Code, Section 2255, and any
type of proceeding claiming double jeopardy or excessive penalty as a result of any forfeiture
ordered or to be ordered in this case, and

e; any right to seek attorney fees and/or costs under the “Hyde Amendment,”
Title 18, United States Gade, Section 3006A, and the Defendant acknowledges that the
government's position in the instant prosecution was not vexatious, frivolous, or in bad faith, and

d. all rights, whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that may be
sought by Defendant or by Defendant’s representative under the Freedom of Information Act, set
forth at Title 5, United States Code, Section 552, or the Privacy Act of 1974, at Title 5, United
States Code, Section 552a.

e. Defendant further acknowledges and agrees that any factual issues
regarding the sentencing will be resolved by the sentencing judge under a preponderance of the
evidence standard, and Defendant waives any right to a jury determination of these sentencing

issues. Defendant further agrees that, in making its sentencing decision, the district court may
Case 1:19-cr-00061-LG-RHW Document 25 Filed 08/07/19 Page 6 of 6

consider any relevant evidence without regard to its admissibility under the rules of evidence
applicable at trial.

E Notwithstanding the foregoing, Defendant retains the right to pursue a
claim of ineffective assistance of counsel.

Defendant waives these rights in exchange for the United States Attorney entering
into this plea agreement and accompanying plea supplement.

9. Complete Agreement, It is further understood that this plea agreement and the
plea supplement completely reflects all promises, agreements and conditions made by and
between the United States Attorney’s Office for the Southern District of Mississippi and
Defendant.

Defendant and Defendant's attorney of record declare that the terms of this plea
agreement have been:

READ BY OR TO DEFENDANT;

EXPLAINED TO DEFENDANT BY DEFENDANT’S ATTORNEY;
UNDERSTOOD BY DEFENDANT;

VOLUNTARILY ACCEPTED BY DEFENDANT; and

AGREED TO AND ACCEPTED BY DEFENDANT.

fot ee Gel bo eS

WITNESS OUR SIGNATURES, as set forth below.

D. MICHAEL HURST, JR.
United States Attorney

Sito. Foy | 9/07/20/4

a {

Andrea C. Jones Date
Assistant United States Attorney

Lakh.

Dannie Curlee, Jr. ate
Defendant

ohn W, er rN . ate
Attorney for Defendant .
